

117 HR 3721 IH: To direct the Inspector General of the Department of Transportation to submit to Congress a report relating to any structural defects in the Governor Mario M. Cuomo Bridge, and for other purposes.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3721IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Inspector General of the Department of Transportation to submit to Congress a report relating to any structural defects in the Governor Mario M. Cuomo Bridge, and for other purposes.1.Report on potential structural defects in the Governor Mario M. Cuomo Bridge(a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of Transportation shall submit to Congress a report detailing the steps that the Inspector General has taken to investigate any structural defects in the Governor Mario M. Cuomo Bridge, including the findings of such investigation.(b)State coordinationThe Inspector General of the Department of Transportation shall consult with the New York State Department of Transportation during the course of the investigation described in subsection (a).